United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES A. HALEY VETERANS MEDICAL
CENTER, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0838
Issued: September 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 13, 2018 appellant filed a timely appeal from a January 4, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.3

1
Appellant also filed a timely request for oral argument in this case. By order dated November 19, 2018, the Board
denied her request for oral argument as oral argument would further delay issuance of a Board decision and not serve
a useful purpose. Order Denying Request for Oral Argument, Docket No. 18-0838 (issued November 19, 2018).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish diagnosed lumbar
conditions causally related to the accepted July 27, 2017 employment incident.
FACTUAL HISTORY
On July 27, 2017 appellant, then a 50-year-old certified nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging that on that date she sustained back and right leg injuries when
she was turning a 220-pound patient to place the patient in the overhead lift while in the
performance of duty. She stopped work on the date of injury. On the reverse side of the form,
appellant’s supervisor controverted the claim.
A July 27, 2017 OWCP authorization for examination and/or treatment (Form CA-16) was
completed by the employing establishment noting that there was doubt as to whether appellant’s
condition was caused by an injury in the performance of duty.
In a development letter dated August 1, 2017, OWCP informed appellant that she had not
submitted sufficient factual or medical evidence to establish her claim. It advised her of the type
of factual and medical evidence needed and provided a questionnaire for her completion. OWCP
afforded appellant 30 days to submit the necessary evidence.
In an August 15, 2017 narrative statement, appellant responded to OWCP’s questionnaire
and described the circumstances surrounding her injury. She reported that on July 27, 2017 she
was assisting a patient with showering and dressing activities which involved a lot of lifting,
turning, and rotating of the patient. Appellant noted that the patient was dead weight and had not
used his lower body from the neck down, weighing approximately 200 pounds, to assist with the
process. She reported experiencing pain and discomfort in her mid to lower back area, as well as
a surge down her left leg and pulsation down her right leg. Appellant informed her supervisor on
the date of the incident and sought treatment with her treating physician. She noted a prior, similar
injury in March 2017 when she hurt her back while working for the employing establishment and
was diagnosed with a lumbar injury.
In support of her claim, appellant submitted August 2 and 16, 2017 x-rays of the lumbar
spine which revealed no acute bone abnormality and mild multilevel degenerative changes.
An August 4, 2017 report was also submitted from Dr. Charles W. Rice, a treating
chiropractor. He diagnosed spinal subluxations at C5, C6, T2, T3, T6, T7, L4, and L5 based upon
decreased segmental motion and pain.
In an August 16, 2017 report, Dr. Claire Cascio, an osteopath Board-certified in family
medicine, reported that appellant complained of sudden onset, acute back pain which began on
July 27, 2017. She diagnosed muscle spasm and low back pain and recommended physical
therapy. In an August 16, 2017 state workers’ compensation form report, Dr. Cascio diagnosed
low back pain and lumbar muscle spasm, and checked a box marked “work related.”

2

By decision dated September 6, 2017, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish a diagnosed medical condition causally related to
the accepted July 27, 2017 employment incident.
On September 26, 2017 appellant requested review of the written record before a
representative of OWCP’s Branch of Hearings and Review. Medical forms, prescription notes,
and work restrictions dated August 11 through September 26, 2017 were submitted in support of
her claim.
In an August 11, 2017 patient visit note, Dr. Michael Wasylik, a Board-certified orthopedic
surgeon, reported that appellant complained of low back pain from trauma to the back.
In a September 18, 2017 report, Dr. Cascio diagnosed muscle spasm and low back pain.
A nurse practitioner completed an attending physician’s report (Form CA-16) on
September 26, 2017, noting findings of mild multiple level degenerative changes and a diagnosis
of low back pain.
A magnetic resonance imaging (MRI) scan of the lumbar spine dated October 9, 2017, was
interpreted as revealing thoracolumbar dextro scoliosis with lower lumbar levoscoliosis, and
L3-S1 disc bulge with facet arthropathy.
In an October 16, 2017 prescription note, Dr. Cascio referred appellant for an orthopedic
evaluation due to a diagnosis of posterior listhesis at L5-S1 and bulging discs at L3-4 and L4-5.
In reports dated October 27 and November 27, 2017, Dr. Kwang Tseng, an osteopathic
physician Board-certified in family medicine, diagnosed intervertebral disc disorder with
myelopathy of the lumbar region. He noted that appellant’s back pain and symptoms began on
July 27, 2017.
By decision dated January 4, 2018, OWCP’s hearing representative affirmed the
September 6, 2017 decision, as modified, finding that the medical evidence established a firm
medical diagnosis. However, she denied the claim because the medical evidence of record failed
to establish that the diagnosed medical conditions were causally related to the accepted July 27,
2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish diagnosed
lumbar conditions causally related to the accepted July 27, 2017 employment incident.11
In support of her claim, appellant submitted multiple medical reports dated August 16
through November 27, 2017 from Drs. Cascio and Tseng. The Board finds that these reports are
not well rationalized.12 Initially, Dr. Cascio only noted diagnoses of muscle spasm and pain. The
Board has long held that pain and spasm are symptoms of conditions, not medical diagnoses.13
While in subsequent reports Dr. Cascio provided medical diagnoses of posterior listhesis at L5S1, bulging discs at L3-4 and L4-5, and Dr. Tseng diagnosed intervertebral disc disorder with
myelopathy of the lumbar region, neither physician provided an opinion regarding the cause of
appellant’s diagnosed conditions. The Board has held that medical evidence that does not offer an

5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

M.K., Docket No. 19-0428 (issued July 15, 2019).

10

S.S., Docket No. 18-1488 (issued March 11, 2019).

11

R.V., Docket No. 18-1037 (issued March 26, 2019).

12

R.C., Docket No. 19-0376 (issued July 15, 2019).

13

T.D., Docket No. 18-1190 (issued March 11, 2019).

4

opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.14 These reports, therefore, are insufficient to establish appellant’s claim.
The remaining medical evidence of record is also insufficient to establish causal
relationship between appellant’s lumbar injury and the accepted July 27, 2017 employment
incident. Dr. Wasylik’s August 11, 2017 report is of no probative value as he only noted low back
pain, but failed to provide a firm medical diagnosis or offer an opinion on the cause of her
condition.15
OWCP received diagnostic studies. The Board has held that diagnostic studies are of
limited probative value as they do not address whether the employment incident caused any of the
diagnosed conditions.16
The record also contains an August 4, 2017 report from Dr. Rice, a chiropractor, who
treated appellant for lumbar subluxations. Under FECA the term physician includes chiropractors
only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist. If the
diagnosis of a subluxation as demonstrated by x-ray is not established, the chiropractor is not a
physician as defined under FECA and his or her report is of no probative value to the medical issue
presented.17 As Dr. Rice diagnosed spinal subluxations based upon decreased segmental motion
and pain, rather than x-ray evidence, he is not considered a physician under FECA and his opinion
is of no probative medical value.18
The nursing notes of record are also of no probative value. Nurse practitioners are not
considered “physician[s]” as defined under FECA.19 Consequently, their medical findings and/or
opinions will not suffice for purposes of establishing entitlement to FECA benefits.20

14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

15

A.B., Docket No. 18-0577 (issued October 10, 2018).

16

E.R., Docket No. 18-0391 (issued August 24, 2018). See also C.P., Docket No. 15-0600 (issued June 2, 2015);
D.H., Docket No. 11-1739 (issued April 18, 2012).
17

R.P., Docket No. 19-0271 (issued July 24, 2019).

18

Supra note 19. Section 8101(3) of FECA, which defines services and supplies, limits reimbursable chiropractic
services to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by xray to exist and subject to regulation by the Secretary. 5 U.S.C. § 8101(3). See K.J., Docket No. 18-1520 (issued
June 13, 2019).
5 U.S.C. § 8102(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.
19

20

N.B., Docket No. 19-0221 (issued July 15, 2019).

5

The work restriction and appointment notes, as well as progress reports documenting
treatment are of no probative value as they do not provide evidence that appellant’s current
conditions were causally related to the July 27, 2017 employment incident.21
On appeal appellant argues that she had sustained a prior work injury relating to her back
under OWCP File No. xxxxxx822 which should have been combined with her current claim. The
Board notes, however, that the issue of whether OWCP should administratively combine
appellant’s claims is not properly before the Board.22
The Board finds that the record lacks rationalized medical evidence establishing causal
relationship between the July 27, 2017 employment incident and appellant’s diagnosed lumbar
conditions.23 Thus, appellant has not met her burden of proof.24
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed lumbar conditions were causally related to the accepted July 27, 2017 employment
incident.

21

T.O., Docket No. 18-0139 (issued May 24, 2018).

22

20 C.F.R. § 501.2(c)(1).

23

K.L., Docket No. 18-1029 (issued January 9, 2019).

24

The Board notes that the employing establishment issued an authorization for examination and/or treatment
(Form CA-16). A completed Form CA-16 authorization may constitute a contract for payment of medical expenses
to a medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim. See 20 C.F.R. § 10.300(c); J.G., Docket No. 17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB
608 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the January 4, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 19, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

